JONES, Chief Judge
(dissenting).
I cannot agree to the conclusion reached by the majority.
I think the plaintiff, at all times, had the substantial elements of ownership of the stock in question. When the various provisions of the statutes are considered it becomes manifest that it was the intention of Congress to levy an estate tax on stock in an American corporation owned by an alien on exactly the same basis as stock in the same corporation when held by an American citizen.
True the stock was put up by the English Government as part of the security for a substantial loan during a war emergency but the act by which it was used specifically provided that the original owner should have the equivalent of all dividends as they might be declared, that he should have either the return of the stock or the value at the time of final disposition and, in effect, that he should retain practically all the indicia of ownership. At any rate, the decedent had the beneficial ownership. The estate had exactly the same value as it would have had if the full legal *189title and possession had remained at all times in the plaintiff.
If we regard substance rather than form, the stock, the full value of which remained in the decedent at all times, should be treated in law as it was in fact as a part of the estate. Such a conclusion would tax all the owners of the stock on the same basis. Any other conclusion would be unjust.